Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Resources Ltd. / ARC Energy Trust Announce the January 2009 increase to the ARX Exchangeable Shares Exchange Ratio CALGARY, Feb. 3 /CNW/ - (AET.UN and ARX - TSX) ARC Resources Ltd. along with ARC Energy Trust announces the increase to the exchange ratio of the exchangeable shares of the corporation from 2.53682 to 2.55492. Such increase will be effective on February 16, 2009. The following are the details on the calculation of the exchange ratio: << 10 day Record weighted Effective date of average date ARC ARC Energy trading of the Exchange Energy Trust price of Increase increase ratio as Trust Opening distrib- AET.UN (prior in in of distrib- exchange ution to the end exchange exchange effective ution ratio per unit of the month) ratio(xx) ratio date January 2.53682 $0.12 $16.8233 0.01810 February 2.55492 31, 2009 16, 2009 (xx) The increase in the exchange ratio is calculated by dividing the ARC Energy Trust distribution per unit by the 10 day weighted average trading price of AET.UN and multiplying by the opening exchange ratio. A holder of ARC Resources Ltd. exchangeable shares can exchange all or a portion of their holdings at any time by giving notice to their investment advisor or Computershare Investor Services at its principal transfer office in Suite 600, 530 - 8th Avenue SW, Calgary, Alberta, T2P 3S8, their telephone number is 1-800-564-6253 and their website is www.computershare.com. ARC RESOURCES LTD. John P. Dielwart, President and Chief Executive Officer >> %SEDAR: 00001245E %CIK: 0001029509 /For further information: about ARC Energy Trust, please visit our website www.arcenergytrust.com or contact: Investor Relations, E-mail: ir(at)arcresources.com, Telephone: (403) 503-8600, Fax: (403) 509-6417/ (AET.UN. ARX.) CO: ARC Energy Trust; ARC Resources Ltd. CNW 09:16e 03-FEB-09
